Mahoney, P. J., and Sweeney, J.,
dissent and vote to reverse in the following memorandum by Sweeney, J. Sweeney, J. (dissenting). While we agree with the majority that defendant Logemann is not a successor corporation of Richards Shear, and thus not liable as such, we are unable to vote to affirm and dismiss the complaint. We, therefore, dissent and vote to reverse in the following memorandum. In addition to liability based purely on Logemann’s status as a successor corporation, plaintiffs also contend that defendant Logemann had an independent duty to warn of the potential dangers of the shearing machine. Specifically, plaintiffs contend that since the injury was the result of the failure to provide a protective guard, defendant Logemann should have warned plaintiffs after receiving notice of the danger. On this issue, it appears from the record that after Logemann acquired the product line it contacted Wallace Steel and solicited business with respect to the shear machine, made assurances concerning pricing and advised of the acquisition by it of two former Richards Shear servicemen. Furthermore, it appears that a former Richards Shear serviceman was sent by Logemann to service and check the machine. While we are unaware of any New York case precisely on point, we are of the view that where there is a significant relationship between the purchaser of a defective product and the corporation which purchased all of the assets of the corporation which sold the product, there arises a duty to warn on the part of the purchasing corporation (see Gee v Tenneco, Inc., 615 F2d 857; Travis v Harris Corp., 565 F2d 443). Plaintiffs have raised sufficient factual questions in the present case on the issue of Logemann’s duty to warn so as to preclude the granting of summary judgment. Consequently, the order should be reversed, and the motion denied.